Title: To Alexander Hamilton from Joseph Whipple, 10 December 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, December 10, 1790. “On the receipt of your letter of the 1st of June last containing directions respecting the Lighthouse in this State, I made proposals to the person employd by the State in the care of the Fort & Lighthouse, but having reason to expect the Cession of the latter by the Legislature then in Session the Contract was delayed; On the rising of the Court finding this event had not taken place & unwilling to hasten the Contract without the knowledge of the executive authority, I applied to the President of the State, whose answer sometime after received informd me that he had laid my letter before the Council who chose to refer the Matter to the Legislature. I therefore proceeded on the Contract, which having concluded on & formed I now transmit for your examination that on finding it right you will please to lay it before the President of the United States for his approbation.… I have made an agreement seperate from the Contract ‘that no payment shall be made untill the approbation of the President shall be signified’ to me, and that ‘if the President shall disapprove the Contract, it shall be void.’ I have also, to avoid dispute, taken the further precaution of lodging the counterpart of the Contract in other hands than the party Contracting till such approbation shall be received & which I mention for your satisfaction as a penalty is inserted in the Contract.…”
